DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 08/21/19.
Status of Claims
2)	Claim 4 has been amended via the amendment filed 08/21/19.
	Claims 1-5 are pending and are examined on the merits.
Information Disclosure Statements
3)	Acknowledgment is made of two of Applicants’ information disclosure statements filed 08/21/19.  The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Sequence Listing
4)	Acknowledgment is made of Applicants’ Sequence Listing which has been entered on 08/23/19.
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 08/21/2019.
Priority
6)	The instant AIA  application filed 08/21/2019 is the national stage 371 application of PCT/KR2018/000513 filed 01/11/2018, which claims the benefit of the foreign priority application 10-2017-0024557 filed 02/24/2017. A certified copy of the foreign priority document is of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C § 119(a)-(d), a certified English translation of the foreign priority application should be submitted under 37 CFR 1.55 in reply to this Office Action. Failure to do so may result in no benefit being accorded.	 
Rejection(s) under 35 U.S.C § 112(a)
7)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

8)	Claims 1 and 2 and the dependent claims 3-5 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
 	Instant claims 1 and 2 are directed to the Siphoviridae bacteriophage Clo-PEP-2 having the accession number KCTC 13185BP. As a required element, the specifically recited bacteriophage must be known and be readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) may be satisfied by a deposit of the claimed strain at an acceptable depository.  The section [0037] of the instant specification states that said bacteriophage Clo-PEP-2 is deposited at the Korean Collection for Type Cultures, Korea Research Institute of Bioscience and Biotechnology under the accession number KCTC 13185BP. From the copy of the contract or the notice of acceptance of the bacteriophage by the depository filed 08/21/2019, it appears that the claimed bacteriophage is deposited under the provisions of the Budapest Treaty. However, a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state.  The statement should identify the deposited bacteriophage by its depository accession number, establish that the deposited bacteriophage is the same as the one described in the specification/claim, and establish that the deposited bacteriophage was in Applicants’ possession at the time of filing. 
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicants, by an attorney of record over his or her signature and 
(a)  During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application.  The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5) The date of the viability test; 6) The procedures used to obtain a sample if the test is not done by the depository; and 7) A statement that the deposit is capable of reproduction.  If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strain described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from Applicants to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 101
9)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

10)	Claims 1-3 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Siphoviridae bacteriophage Clo-PEP-2 having the accession number KCTC 13185BP. Claim 2 is directed to a composition comprising said bacteriophage. Claim 3 is directed to the composition wherein the composition is used to prepare a feed additive, a drinking-water additive, or a disinfectant.  Because these elements are composed of matter, instant claims are directed to a statutory category, i.e., a composition of matter (Step 1: YES). The independent claim 1 expressly states that said bacteriophage is isolated from nature and therefore is the same as that which exists in nature, i.e., a product of nature that is not markedly different. There is no evidence that said bacteriophage is modified in anyway by Applicants. The composition of claims 2 and 3 comprises said bacteriophage isolated from nature. The phrase in claim 3 “is used to prepare a feed additive, a drinking-water additive, or a disinfectant” merely represents the intended use of the claimed composition. Clearly, claims are directed to a judicial exception (Step 2A, Prong 1: YES). Instant claims do not recite additional elements that use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and do not recite additional elements that integrate the judicial exception into a practical application to avoid non-eligibility (Step 2A: Prong 2: NO). There are no other components within the composition aside from the naturally occurring bacteriophage. Accordingly, instant claims as a whole do not amount to significantly more than the judicial exception (Step B: NO). In sum, instant claims are directed to a naturally-occurring, patent-ineligible product, a judicial exception, which is not markedly different from its naturally-occurring counterpart, which does not set forth a practical application of the judicial exception and does not set forth significantly more than the judicial exception.  	 
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 


12)	Claims 1-5 are rejected under 35 U.S.C § 112(b), as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	
	(a)	Claims 1 and 2 are indefinite for including limitations within parentheses: ‘(Accession number: KCTC 13185BP)’. This raises an indefiniteness issue as to whether or not the recited feature is optional. MPEP § 2173.05(d). For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --having the accession number KCTC 13185BP--.
(b)	Claim 3 is indefinite, because it claims improperly both a product and a method step of using the product in the limitations: ‘The composition of claim ….. wherein the composition is used to prepare …..’. Note that a claim which claims both a product and the method step of using the product is indefinite. MPEP 2173.05.  
(c)	Claim 5 is ambiguous and indefinite in the limitations: ‘is administered to ….. for use as a feed additive …..’. For the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants delete the limitation ‘for use’ from the above-identified phrase.
(d)	Claims 2-5, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
	Claim Objection – Suggestion
13)	In line 3 of claim 1, for clarity, it is suggested that Applicants replace the limitation ‘represented by’ with the limitation --set forth in--.
Conclusion
14)	No claims are allowed.
Correspondence
15)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

February, 2022